PER CURIAM.
This appeal by a husband stems from an •order of the trial court affirming custody ■of three minor children in the wife and increasing support payments by reason of a change in her financial situation since the .original order. The court also found the husband in contempt of the initial order of custody, but imposed no penalty.
Suffice it to say that the record amply supports the findings of the trial court on these issues and we find neither error nor abuse of discretion in the award of custody to the wife and increased support payments.
Affirmed.